Exhibit 10.2

American Seafoods Group LLC

2006 Dividend Return Incentive Plan

ARTICLE I

Purpose

The purpose of the American Seafoods Group LLC Dividend Return Incentive Plan
(the “Plan”) is to enable American Seafoods Group LLC (the “Company”) to
compensate employee option holders for certain distributions that occur prior to
the exercise of their options under a program separate and distinct from their
options and in compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). The Plan will become effective upon approval
thereof by the Board of Directors of ASC Management, Inc. (the “Board”), the
Company’s ultimate parent (the “Effective Date”).

ARTICLE II

Administration

The Plan shall be administered by the Board or a committee thereof authorized by
the Board consisting of at least two members (the “Administrator”). The
Administrator may prescribe, amend and rescind rules and regulations relating to
the administration of the Plan, provide for conditions and assurances it deems
necessary or advisable to protect the interests of the Company and make all
other determinations necessary or advisable for the administration and
interpretation of the Plan. Any authority exercised by the Administrator under
the Plan shall be exercised by the Administrator in its sole discretion.
Determinations, interpretations or other actions made or taken by the
Administrator under the Plan shall be final, binding and conclusive for all
purposes and upon all persons.

ARTICLE III

Eligibility and Participation

Unless otherwise determined by the Administrator, each Company employee (each, a
“Participant”) who (i) holds options (“Options”) to purchase American Seafoods
Limited Partnership units (“Partnership Units”) under the Year 2000 ASLP Unit
Option Plan (the “Option Plan”) and (ii) is employed by the Company on the
Effective Date or, if later, the date such options are granted, shall be granted
Plan Participation Units (“PPUs”) under the Plan.



--------------------------------------------------------------------------------

ARTICLE IV

Terms of Awards.

Section 4.01. Grant of Awards. The “Grant Date” for each PPU shall be the later
of (i) the date the corresponding Option is granted or (ii) the Effective Date
of the Plan.

Section 4.02. Types of Awards. There shall be three types of PPUs under the
Plan:

(a) Series A PPUs. Series A PPUs shall be granted to Participants holding Series
A Options under the Option Plan. One Series A PPU shall be granted for each
Partnership Unit underlying each Series A Option granted under the Option Plan;

(b) Series A-1 PPUs. Series A-1 PPUs shall be granted to Participants holding
Series A-1 Options under the Option Plan. One Series A-1 PPU shall be granted
for each Partnership Unit underlying each Series A-1 Option granted under the
Option Plan; and

(c) Series E PPUs. Series E PPUs shall be granted to Participants holding Series
E Options under the Option Plan. One Series E PPU shall be granted for each
Partnership Unit underlying each Series E Option granted under the Option Plan.

Section 4.03. Vesting and Payment of Awards. Subject to the continuous
employment of the Participant with the Company from the applicable Grant Date
through the applicable Payout Date, each PPU granted to a Participant as of the
Effective Date shall become vested and payable as follows:

 

Type of Award

   Payout Date

Series A PPU

   April 1, 2009

Series A-1 PPU

   April 1, 2011

Series E PPU

   April 1, 2009

With respect to any PPUs granted after the Effective Date, the Administrator
shall specify the applicable Payout Date or Dates at or prior to the date the
corresponding Option is granted. Each vested PPU shall be payable to the
Participant in cash on the corresponding Payout Date.

Section 4.04. Calculation of Payout Amount. Each Participant holding PPUs on the
Payout Date applicable to such PPUs shall be entitled to receive an amount,
payable in cash, equal to the Payout Amount. The Payout Amount shall be
calculated according to the following formula (the “Formula”): If a Participant
holds Awards of PPUs and Options in more than one Series, the Formula shall be
applied separately to each Series.

 

2



--------------------------------------------------------------------------------

The Payout Amount with respect to each group of PPUs granted with respect to a
particular Option (the “Related Option”) shall equal the remainder of A minus B,
where A and B are:

 

  A the product of:

 

  (i) the excess, if any, of

 

  (1) the number of such PPUs held by the Participant on the Payout Date over

 

  (2) the aggregate number of Units subject to the Related Options on the Grant
Date as to which the Related Options shall not have become exercisable as of the
Payout Date; times

 

  (ii) the aggregate per unit cash distributions in excess of distributions made
for the purposes of paying taxes on the income of the Company (“Tax
Distributions”) made with respect to Partnership Units of the same class since
the Grant Date and

 

  B is the aggregate cash distributions other than Tax Distributions received by
the Participant since the Grant Date with respect to Partnership Units that the
Participant acquired through the exercise of the Related Options.

ARTICLE V

Termination of Employment

If a Participant’s employment with the Company terminates for any reason other
than the Participant’s death or long-term disability, as defined for purposes of
any disability benefits plan maintained by the Company in which the Participant
participates or by the Company other than Without Cause (as defined below) prior
to the applicable Payout Date, each PPU held by such Participant shall be
cancelled and forfeited. If a Participant’s employment is terminated by the
Company Without Cause, then, notwithstanding Section 4.03 and 4.04 hereof,
(i) the Participant’s PPUs shall become vested as of the date of such
termination of employment, (ii) such termination date shall be treated as the
Payout Date with respect to all of the PPUs held by such Participant and
(iii) the Payout Amount shall be calculated as provided in Section 4.04, but
treating the date of termination as the Payout Date. The Payout Amount payable
to the Participant in accordance with the immediately preceding sentence shall
be paid to the Participant within 10 business days after the Participants’
termination from employment. “Without Cause” shall mean a termination of the
Participant’s employment by the Company for any reason other than:

 

  (i) the Participant’s continued failure to substantially perform his or her
duties hereunder (other than as a result of incapacity due to physical or mental
illness),

 

3



--------------------------------------------------------------------------------

  (ii) the Participant’s dishonesty with respect to any material matter arising
in the performance of his or her duties,

 

  (iii) the Participant’s conviction of, or plea of guilty or nolo contendere to
a felony under the laws of the United States or any state thereof or to a
misdemeanor involving moral turpitude,

 

  (iv) the Participant’s willful or repeated malfeasance or misconduct in
connection with his or her duties, or

 

  (v) any act of omission by the Participant that is materially injurious to the
business reputation of the Company or any of its affiliates.

Notwithstanding the foregoing, if the Participant is party to an employment
agreement with the Company, the meaning of the term “Without Cause” shall be
terminated in accordance with the terms of such employment agreement (i.e.,
without cause will mean any termination of the Participant’s employment under
such employment agreement that is not for cause).

ARTICLE VI

Change in Control

In the event of a Change in Control of the Company that causes the full
acceleration of a Participant’s Options held under the Option Plan, the
Participant’s Awards will be paid promptly following such Change in Control, but
in all events not later than the first day of the third month commencing
following the end of the taxable year in which the Change in Control occurs.
“Change in Control” shall have the meaning ascribed to it in the Option Plan.

ARTICLE VII

Amendment and Termination

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time. Unless otherwise provided in an Award Agreement, no
amendment, modification, termination or suspension of the Plan shall in any
manner adversely affect any Award theretofore granted under the Plan without the
consent of the Participant holding such Award or the consent of those
Participants holding a majority of the then outstanding PPUs.

 

4



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

Section 8.01. Unfunded Plan. The Company shall not be obligated to fund its
liabilities under the Plan and no Participant shall have any claim against the
Company or its assets in connection with the Plan other than as an unsecured
general creditor.

Section 8.02. No Equity Ownership. The granting of PPUs to a Participant shall
not be deemed to create any interest in any equity of the Company and no
Participant (or beneficiary) shall have any rights of a unitholder with respect
to PPUs credited hereunder.

Section 8.03. No Right to Employment. The Plan shall not confer on any
Participant the right to continued employment by the Company or affect in any
manner the right of the Company to terminate the employment of any Participant
at any time without liability hereunder.

Section 8.04. Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Washington (without regard to principles of
conflicts of law).

Section 8.05. Tax Withholding. The Company shall have the right to withhold any
applicable federal, state and local income and employment taxes and any other
amounts that the Company is required at law to deduct and withhold from any
amount payable to a Participant under this Plan.

Section 8.06. Headings. The descriptive headings of the various sections of the
Plan are for convenience only and shall not affect the meaning or construction
of the provisions hereof.

Section 8.07. 409A Compliance. The Plan is intended to comply with Section 409A
of the Code. No action taken by the Company shall be construed in a manner that
would result in the imposition of an additional tax on a Participant under
Section 409A of the Code. Notwithstanding any provision of the Plan to the
contrary, the Company reserves the right to make any amendments to the Plan if,
in the sole discretion of the Company, such amendments become necessary or
advisable to avoid the imposition of any additional tax under Section 409A of
the Code.

Section 8.08. Severability. Should any part of this Plan for any reason be
declared invalid, such decision shall not affect the validity of any remaining
portion, which remaining portion shall remain in full force and effect as if
this Plan had not contained the invalid portion thereof eliminated, and it is
hereby declared the intention of the Company that it would have approved and
accepted the remaining portion of this Plan

 

5



--------------------------------------------------------------------------------

without including therein any such part, parts or portion which may, for any
reason, be hereafter declared invalid.

Adopted by the Board of Directors on October 6,, 2006

Approved by Holders of 2/3 of outstanding Securities on October 11, 2006.

 

6